POWER OF ATTORNEY The undersigned officer of FRANKLIN MUTUAL RECOVERY FUND (the "Registrant") hereby appoint BRUCE G. LETO, LARRY P. STADULIS, KRISTIN H. IVES, KAREN L. SKIDMORE, Craig s. tyle, alison e. baur, STEVEN J. GRAY and BRADLEY TAKAHASHI (with full power to each of them to act alone) his attorney-in-fact and agent, in all capacities, to execute, deliver and file in the name of the undersigned, any and all instruments that said attorneys and agents may deem necessary or advisable to enable the Registrant to comply with or register any security issued by the Registrant under the
